EXAMINER’S AMENDMENT
Pursuant to MPEP 1214.06(II) the claims not in condition for allowance after the Examiner has been affirmed in part by the Patent Trial and Appeal Board have been canceled.  
Pursuant to MPEP 1302.04 claims directed to a non-elected invention, where the election was made without traverse and the claims are not eligible for rejoinder are canceled.
Therefore claims 3-11, 32, and 33 are allowed and have been renumbered according to the Issue Classification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 23, 24, 26, 27, 34, and 34-45 are canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                         /CHRISTIAN CHACE/ Supervisory Patent Examiner, Art Unit 3665